FILED
                            NOT FOR PUBLICATION                             FEB 2 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CAROLYN WISE-JOHNSON-BEY,                        No. 13-16714

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00578-ROS

  v.
                                                 MEMORANDUM*
LACEY TOLBERT, Officer, badge
number 13338; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Carolyn Wise-Johnson-Bey appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging constitutional violations in

connection with defendants’ entry into her residence in March 2010 to arrest her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
husband. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Lukovsky v. City of San Francisco, 535 F.3d 1044, 1048 (9th Cir. 2008) (dismissal

on the basis of the applicable statute of limitations); Blankenhorn v. City of

Orange, 485 F.3d 463, 470 (9th Cir. 2007) (summary judgment). We affirm.

      The district court properly granted summary judgment because Bey’s action

is barred by the applicable two-year statute of limitations. See Ariz. Rev. Stat.

§ 12-542(1) (two-year statute of limitations for personal injury actions); Lukovsky,

535 F.3d at 1048 (for § 1983 claims, federal courts apply the forum state’s

personal injury statute of limitations and federal law for determining accrual; a

§ 1983 claim accrues when the plaintiff knows or has reason to know of the injury

that forms the basis of the action).

      Contrary to Bey’s contention, Bey is not entitled to equitable tolling based

on fraud or concealment. See Cooney v. Phoenix Newspapers, Inc., 770 P.2d 1185,

1187 (Ariz. Ct. App. 1989) (under Arizona law, “concealment sufficient to toll the

statute requires a positive act by the defendant taken for the purpose of preventing

detection of the cause of action.”).

      AFFIRMED.




                                           2                                     13-16714